Case 1:20-cv-01220-PLM-PJG ECF No. 14, PageID.741 Filed 09/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TYRONE ANTHONY WALKER,

       Petitioner,
                                                    Case No. 1:20-cv-1220
 v.
                                                    HONORABLE PAUL L. MALONEY
 GREGORY SKIPPER,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment enters.



Dated: September 9, 2021                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
